Citation Nr: 0212283	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) from an October 1995 RO decision which determined 
that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for PTSD.  
A personal hearing was requested and scheduled before an RO 
hearing officer, but by a letter dated in October 1996, the 
veteran withdrew his hearing request.  In September 1998, the 
Board remanded the case to the RO for additional development.

The veteran's claim for service connection for PTSD was 
previously denied in an unappealed 1982 RO decision.  
Evidence submitted at the time of the RO's 1982 decision did 
not include evidence regarding the veteran's claimed in-
service stressors; evidence submitted subsequent to the RO's 
1982 decision includes such evidence.  Under such 
circumstances, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD, and the Board has reviewed the merits of the 
service connection claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001);  Manio v. 
Derwinski , 1 Vet. App. 140 (1991). 


FINDING OF FACT

The veteran did not engage in combat during service, but 
there is credible supporting evidence that during service he 
experienced a stressor which led to currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
September 1965 to July 1969.  His service personnel records 
note his occupational specialty was freight traffic 
specialist; he served overseas for a period of one year from 
March 1968 to March 1969 with the 12th Transportation 
Squadron at Cam Ranh Bay Air Base in Vietnam.  His service 
personnel records do not show that he engaged in combat or 
received any combat citations.  His service medical records 
contain no indication of any complaint of or treatment for a 
psychiatric condition, and his separation examination in July 
1969 noted a normal psychiatric system.

At a VA examination given to the veteran in February 1981, 
the veteran indicated that he had difficulty sleeping and 
suffered from nightmares and flashbacks.  He also reported 
hyperalertness, exaggerated startle response, and survivor's 
guilt.  He related that certain situations would remind him 
of Vietnam and cause him to believe that he was once again in 
Vietnam.  The examiner diagnosed the veteran with chronic 
PTSD.

In an August 1982 decision, the RO denied service connection 
for PTSD, finding that there was no objective evidence 
showing that the veteran was exposed to a stressor event 
while in service.  The veteran did not appeal this decision.  

VA outpatient treatment records from 1982 show the veteran 
being seen with PTSD symptoms, and he was assessed with PTSD.  
VA outpatient treatment records from 1994 to 1996 show the 
veteran being seen with a variety of PTSD symptoms during 
this time and assessed with PTSD.

In May 1995, the veteran again claimed service connection for 
PTSD.

In a letter dated in December 1995, Dr. Stanley Wayne, a VA 
clinical psychologist, noted the veteran had PTSD and had 
been diagnosed with PTSD by several therapists since 1982.  
He described various PTSD symptoms.  Dr. Wayne reported that 
the veteran was a freight traffic specialist for the Air 
Force, but was attached to the Army and functioned in a 
transportation unit.  Dr. Wayne stated that the veteran had 
blanket orders to travel, and drove a 21/2 ton truck to many 
areas of danger that were away from conventional Air Force 
locations.  Dr. Wayne reported that the veteran's stressors 
included being subjected to heavy bombardment in March 1968, 
removing bodies in his transportation work, almost killing an 
old man who was unable to hear while on perimeter guard, 
helping bury children at an orphanage, and witnessing bombing 
missions and the crash of a helicopter and truck.  

In August 1999, the veteran filed a statement in which he 
indicated that all of his treatment in connection with PTSD 
had been at the VA, and stating that he had no further 
information to submit regarding his stressors and had no 
recall regarding the specific dates of his stressors.  He 
also indicated that he had been improperly assigned while in 
service, and that he had been given orders requiring him to 
travel to respond to transportation needs.  

VA outpatient treatment records from July 2001 include a 
psychosocial narrative which indicates that the veteran was 
experiencing PTSD symptoms.

In January 2002, a command history from the veteran's unit 
was submitted by the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  These records show that the 12th 
Tactical Fighter Wing (the higher headquarters of the 
veteran's unit, the 12th Transportation Squadron) was 
deployed at Cam Ranh Bay Air Base in Vietnam from January 
1968 to March 1969.  The March 1968 attack which the veteran 
indicated he experienced was not able to be documented.  
Hostile enemy attacks were documented at Cam Ranh Bay Air 
Base on February 23, 1969 and on March 21, 1969.  Four airmen 
(not including the veteran) were injured in the February 1969 
attack; no injuries were reported in the March 1969 attack.  
The report further described several aircraft that were lost 
for various reasons.  The letter accompanying the report 
indicated that additional information would be needed before 
further information could be provided regarding specific 
combat incidents and casualties.    

II.  Analysis

As noted, the veteran's claim for service connection for PTSD 
has been reopened.  The file shows that through 
correspondence, the rating decision, the statement of the 
case, and the supplemental statements of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  Relevant medical records have been 
obtained and there has been an attempt to verify service 
stressors.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

For a number of years the veteran has been medically 
diagnosed as having PTSD due to reported Vietnam stressors.  
The outcome of this case turns on proof of a service 
stressor.  

The veteran's service records indicate that during his active 
duty in the Air Force he was stationed at Cam Ranh Bay Air 
Base in Vietnam from March 1968 to March 1969, and during 
that time he was a freight traffic specialist.  Service 
records show no combat decorations or other evidence of 
participation in combat.  As it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002);  Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  Under DSM-IV, concerning a diagnosis 
of PTSD, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

The veteran alleges various Vietnam stressors, most of which 
have not been verified by service records or independent 
evidence.  One claimed service stressor appears to be rocket 
or mortar attacks at his air base in Vietnam.  A recent court 
decision indicates that a rocket attack at a large base in 
Vietnam may be a sufficient PTSD stressor, and a veteran's 
claimed personal exposure to the rocket attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the rocket attack.   
See Pentecost v. Principi, 16 Vet.App. 124 (2002).  

Some documents from USASCRUR indicate attacks on the 
veteran's air base in Vietnam while he was there.  Although 
there is some question as to whether the veteran was then 
immediately on the scene of such attacks, he may have been 
and claims he was.  The Board finds this particular stressor 
is satisfactorily corroborated.  

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Medical records indicate the PTSD 
diagnosis rests at least in part on the above-noted stressor 
which has been verified.  That is, there is medical evidence 
linking the diagnosis to the verified stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

